Title: From Abigail Smith Adams to Harriet Welsh, 18 February 1818
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					dear Harriet
					Febry 18th 1818
				
				I have wanted to be writing these two days, but an incessant succession of company which the fine sleighing has tempted out, has prevented, and this Evening after tea I have taken my pen to thank you, for your kindness to George, and to say mr Adams will Send you a check upon the Bank on Saturday if he does not come to Town before—I have a Letter from Caroline which altho it does not contain much I enclose to you—I do not think with you, respecting mrs A, altho her representations were Strong, that the advice & order as She terms it, were given but out of regard to her Health, which does, and will suffer more if She keeps up Such a round of visiting &c I Shall enforce the advice by new admonitions—have you read mr Williamsons  Speech? in the Patriot? when we saw the fate of the G——r Sallery in Senate, the P. said he was sure they would give the Graven Image the go by, if not a positive Negative here you see the workings of humane Nature—the Relatives & Friends of other conspicuous Characters are instantly Jealous & wounded; in honour prefering one & other; Preeminence is a crime not to be forgiven—and are you not asshamed Said a Phylosepher to his Son, or daughter, to dance so well? even distinction in amusement excites envy—they need not fear the P’s being wounded, or planting one furrow more on his Brow. he knows the human Heart too Well—He has no wish to Stand alone or to be Singled out. there are others who acted with him whom he would be fond of Still being associated with altho I heard Honestus should Say, they were about to make the State House Timothy Dexters yard—I really was very anxious yesterday least the P should be Seriously Sick—on Sunday he complaind that he did not  feel well and did not go out. on Monday the cold affected him more than it has this year & on tuesday he was seizd with a voilent cold & cough. I had his feet in warm water & Nurst him with Tea drinks, and to day he is much releived for myself I have got along pretty well, tho the cold pinches meLouissa is but poorly—not a day of health, swells in her feet, her whole frame like a dry parchment—and there is no such thing as getting any perspiration upon her—which is a great misfortune—pray you burn this Scrawl—in mercy to my Spelling—Susan—fingers better—so good nightgood morning I Send the waistcoat—all better that are awake & up, which happens to be only myself—Yours as ever
				
					A A.
				
				
					more out Side paper for wraping Letters
				
			